Title: From Thomas Jefferson to George Jefferson, 5 September 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Sep. 5 1800.

On the 4th. of Aug. I drew on you in favor of Rhodes for 168.82 D. this by my statement would be somewhat over the funds I had in your hands, besides which you have paid articles of freight, drayage &c of which I have no account. I now inclose you a draught on John Barnes at George town for 200. D. tho’ it must be presented to him there, yet it is payable at the bank of the US. in Philadelphia. whether this kind of draught, or one payable at George town is most negociable with you I should wish to be informed, as in the 1st. week of the ensuing month mr Barnes will have funds of mine in his hands which I shall wish to draw.Our sheriffs will be going to Richmond about the 22d. inst. (or a little before the 1st. of October) to pay up their collection. I shall give them draughts on you for my taxes, and also for some sums assumed by me for others. not possessing a statement of them, I do not know whether the inclosed draught will cover them, but you shall be furnished with another amply sufficient payable at Georgetown or Philadelphia as best suits you, the first week in Octob. if this can be disposed of for cash it will provide you for my draught. if not, they may perhaps leave me in arrears with you a few days. I pray you in that case to make the advance for me for a few days, as the sheriffs will be liable to a penalty if they do not pay  into the treasury at a fixed day. by the next post I shall be able to inform you what my draught may be probably one or two hundred dollars beyond the bill inclosed—mr Barnes sent from Philadelphia directed to you, in April I think, a [box] containing a pair of mahogany dining tables addressed to mr Eppes, marked probably I.W.E. I do not know by what vessel they came but they left Philadelphia while I was there. they came, I believe, alone. mr Eppes says that on application to you you cannot find them. still I think they must be in your warehouse. I pray you to search well. in the mean time I write to mr Barnes on the subject. I am Dear Sir
Your’s affectionately

Th: Jefferson

